PAIX - TRAVAIL - PATRIE# -

\

\

2005/06
DECRET N° 0 Sr ou _0 1 MARS 2005
portant incorporation au domaine privé de l'Etat
et classement en Unité Forestière d'Aménagement
(UEFA) d’üne portion de forêt de 88 050 ha
dénonuuée UFA 08.004.

LE PREMIER MINISTRE, CILDEF DU GOUVERNEMENT,

u laConstitution ; .
la loi n°.94/01 du 20 Janvier 1994 portant Régime des Forêts, de la \
Faune et de la Pêche, ensemble son décret d'application n° 95/531/PM
du 23-août 1995 ;
Vu l'ordonnance n°74/1 du 06 juillet 1974 fixant le régime foncier ;
u l'ordonnance n°74/2 du 06 juillet 1976 fixant le régime domanial ;
u le décret 76/166 du 27 avril 1976 fixant les modalités de gestion du domaine
national ;
u Île décret n°76/167 du 27 avril 1976 fixant les modalités de gestion du
domaine privé de l’Etat, ensemble ses modificatifs subséquents ;
‘’1 le décret n° 92/089 du 4 mai 1992 précisant les attributions du Premier
Ministre, modifié et complété par le décret n° 95/145 bis du 04 août 1995 ;
vu le décret n° 2004/320 du 08 déceinbre 2004 portant organisation du
" Gouvernement ;
4 le décret n° 2004/321 du 08 décembre 2004 portant nomination d’un Premier
Ministre,

DECRLTE :

TICLE 1%.- Est incorporée au domaine privé de l’Etat, au titre de forêt de
“2duction, et classée en Unité Forestière d'Aménagement (UFA) dénommée UFA
004, la portion de forêt de 08 050 ha de superftrie située dans J’arrondissement de
gambé Tikar, département du Mbam ct Kim, Province du Centre, délimitée ainsi
il suit :
BLOC A

Le point de base A se trouve à la confluence des rivières Té et Kim.
j

A L'OUEST: | |
vor THE REFUELIC \

EE EEES

+ Du point A, shivre la droite de gisement 177 degrés sur une bistance de
1,836 Km pour retrouver le point B,

ALEST : DUR ue 7 ‘

L

. + Du point B, suivre la droite de gisement 59 degrés sur une distance de

7,844 Km pour retrouver le point €, situé sur la rivière Ndonga ;

+ Du'point C, suivre cette rivière sur 5,424 Km pour. retrouver sa
confluence avec un cours d’eau non dénommé, d’où le point D ;

+ Du point D, suivre cet affluent en amont sur une distance de 4,299 Km
pour retrouver le point E ; \

+ Du point E, suivre une droite de gisement 75 degrés sur une distance de
5,677 Kin pour atteindre le point F ;

+ Du point F, suivre la droite de gisement 11 degrés sur une distance de
7,884 Km pour atieindre le point G, situé sur un affluent de la rivière
Mb; /

5,912 Km pour retrouver le point JE ;

+ Du point LI, suivre la droite de gisement 24 degrés sur une distance de

5,916 Km pour retrouver le point L, situé un affluent non dénommé de la
rivière Ngwa traversant la piste Gba- Medoundou ;

+ Du point I, suivre cet affluent en aval jusqu’à sa confluence avec la

rivière Ngwa, d’où le point J ;

+ Du point J, suivre la droite de gisement 65 degrés sur une distance de

3,138 Km pour retrouver le point K, situé sur un cours d’eau non
dénommé ;

+ Du point K, suivre la droite de gisement 17 degrés sur une distance de

3,014 Km pour retrouver le point L, situé sur un affluent de la rivière
Kim ;

aU NORD :

+ Du point L, suivre cet affluent en aval jusqu’à sa confluence avec la

rivière Kim, d’où le point M ;

Du point G, suivre la droite de gisement 21 degrés sur une distance de
PS

\

\ eu
e Du point M, suivre la rivière Kim en aval sur une distance de 58,120 Km
pour retrouver le point À dit de base.

i

, 4 2 pT l
srourer tt: 55 Cr |
‘|

'FESIDENOY CT THE REPUBLIC

La zone ainsi circonscrite couvre une superficie de 34 550 (trente quatre
ille cinq cent cinquante) hectares.

BLOCB

Le point de base Al se trouve à la confluence de la rivière Mo avec un
affluent non dénommé. \
E

Du point Al, suivre [a rivière Mo en amont sur 10,2 Km pour retrouver
le point B1 ; T

Du point B1, suivre [a droite de gisement 230 degrés sur une distance de:
3,2 Km pour retrouver le point C1,

Du point C1, suivre la droite de gisement 38 degrés sur une distance de
2,4 Km pour retrouver le point D1, situé à la confluence de la rivière
Mbli avec un cours d’eau non dénommé ;

Du point Di, suivre cet affluent en amont sur uue distance de 2,6 Km
pour retrouver le point F1 ;

Du point El, suivre une droite de gisement 61 degrés sur une distance de
86,8 Km pour attendre le point F1

0

Du point F1, suivre la droite de gisement 360 degrés pour atteindre le
point Gi, situé à la confluence de la rivière Mbéti avec un cours d’eau
non dénommé ;

s9RD :

+ Du point G1, suivre cet affluent non dénommé sur une distance de 2,6
Km pour retrouver le point HI ;

+ Du point Hi, suivre la droite de gisement 126 degrés sur une distance de
1,8 Km pour retrouver le point 11, situé à la confluence de la rivière
Nitoé avec un affluent non dénommé ;

AUSUI

mille ci
ARTIC

Forestit

ainsi cl
_ligneux

4

|
5]

Lo)
Î

PRESIDENCY OF THE REPUS

À

ne
Du point I1, suivre la rivière Nioë en amont, sur une distance de 4,4 Km
pour retrouver le point J1 ;

Du point J1, suivre la droite de gisement 165 degrés sur une distance de
3, 4 Km pour atteindre le point K1 ;
Du point K1, suivre. la droite de gisement 155 degrés sur une distance de
2,6 Km pour retrouver le point LI ;

Du point L1, suivre la droite de gisement 140 degrés sur une distance de
6 Km pour retrouver le point M1 ;

Du point M1, suivre la droite de gisement 172 degrés sur une distance de
16 Km pour rejoindre le point N1;.
Du point N1, suivre la droite de gisement 201 degrés sur une distance de

-8,8 Km pour atteindre le point O1, situé à la confluence de Montipeme
avec un cours d’eau non dénommé ;

Du point O1, suivre la droite de gisement 257 degrés sur une distance de
7 Km pour attcindre le point P1, situé à la confluence de la rivière Mépi
avec un affluent non dénommé ;

Du point P1, suivre la droite de gisement 322 degrés sur une distance de
17,6 Km pour retrouver le point A1 dit de base.

La zone ainsi circonscrite couvre une superficie de 53.500 (cinquante
trois mille cinq cent) hectares.

La superficie totale de cette zone est alors de 88 050 (quatre vingt huit
uante) hectares.

22 (1) Le domaine foresticr ainsi délimité et dénommé Unité

d'Aménagement 08.004 est affecté à la production des bois d'œuvre.

(2) Les populations riveraines continueront à exercer dans la forêt
ée leurs droits d’usage portant sur la collecte des produits forestiers non
ramassage du bois de chauffage et la chasse traditionnelle.
5
(3) Les droits d'usage spécifiques seront arrêtés lors de

’élaboration et de l'approbation du plan d'aménagement de ladite UFA
onformément aux textes en vigueur. \
À

(4) L'activité d’exploitation forestière ne peut y être menée que
onformément à ce plan d’aménagement arrêté par le Ministre chargé des Forêts.

RTICLE 3.- Le présent décret sera enregistré, puis publié au Journal Officiel en
“ançais et en anglais./-

Yaoundé, le (4 MARS 2005

ER MINISTRE,

NONI EPTHRAIM

